Citation Nr: 1206134	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, granted entitlement to service connection for PTSD and assigned an initial 30 percent evaluation effective March 30, 2009.  

In a February 2010 rating decision, the Veteran was awarded an increased rating of 50 percent for his PTSD effective March 30, 2009, the original date of service connection.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for PTSD remains before the Board.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's PTSD has most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.

2.  The Veteran's service connected PTSD precludes him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an award of a TDIU due to PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating PTSD

Service connection for PTSD was granted in an August 2009 rating decision with an initial 30 percent evaluation assigned, effective March 30, 2009.  The current 50 percent evaluation was awarded in a February 2010 rating decision, also effective March 30, 2009.  The Veteran contends that an increased initial rating is warranted as he experiences severe social and occupational impairment as a result of his service-connected PTSD. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that the evidence of record establishes that an initial rating of 70 percent is warranted for the Veteran's PTSD.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Upon VA examination in July 2009, the VA examiner concluded that the Veteran experienced limited social interactions, strained family relationships, and was only able to work in jobs with limited social interaction.  The Veteran has manifested an anxious mood throughout the claims period and treatment records from the Salt Lake City VA Medical Center (VAMC) and Pocatello Community Based Outpatient Clinic (CBOC) establish impairments to judgment.  The Veteran has also manifested other symptoms associated with PTSD including nightmares, intrusive thoughts, an exaggerated startle response, and he testified in July 2011 that he experienced concentration problems and severe anxiety. 

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of moderate to serious PTSD symptoms.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  
The July 2009 VA examiner assigned the Veteran's highest GAF score of 55, consistent with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Id.  However, treatment records throughout the claims period document GAF scores ranging from 45 to 35, consistent with serious symptoms, some impairment to reality testing, and major impairment in several areas.  Id. Therefore, the Veteran's GAF scores have been consistent with the level of occupational and social impairment associated with an increased 70 percent rating. 

The Veteran's PTSD has resulted in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  While he has not endorsed many of the specific symptoms associated with a 70 percent evaluation in the general rating formula, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to a 70 percent rating, an increased evaluation is appropriate.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A rating in excess of 70 percent is not warranted as the evidence does not establish the presence of total occupational and social impairment resulting from the Veteran's PTSD at any time during the claims period.  As noted above, the evidence of record indicates the presence of serious impairment to the Veteran's functioning without any evidence of total impairment.  The Veteran testified in July 2011 that he could not work due to anger problems associated with PTSD, but he continues to have relationships with his children and testified that he has a girlfriend.  In addition, he testified that he had several friends that he saw socially.  The preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD has not met or approximated total occupational or social impairment at anytime during the claims period.  38 C.F.R. §§ 4.7, 4.21. 

Thus, the Veteran's PTSD warrants an initial 70 percent schedular rating.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms that result in serious social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


TDIU

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).


The Veteran testified in July 2011 that he was unable to work due to his service-connected PTSD.  The Board therefore finds that a claim for TDIU has been raised by the record in accordance with the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The claim for TDIU is part of the current appeal for an increased rating before the Board and, as it is being granted, the Veteran is not prejudiced by the lack of initial adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced

The Board finds that the Veteran is unemployable due to service-connected PTSD.  He testified in July 2011 that he was unable to work due to anger problems, and treatment records from the VAMC establish that the Veteran was fired from his most recent job as a truck driver in December 2009 following an argument with his boss.  A May 2010 letter from the Veteran's former employer also verifies that the Veteran was fired in part due to an inability to get along with coworkers and excessive irritability.  The Veteran's past employment has been as a truck driver and warehouse worker, and he does not have any other training or education that would qualify him for other types of work.  His GAF scores are also indicative of serious occupational impairment due to his PTSD.  The Board therefore finds that the Veteran is unemployable due to service-connected PTSD and entitlement to TDIU is warranted. 

Finally, as the Veteran is currently service-connected for only one disability, the Board need not address the question of whether he is entitled to special monthly compensation (SMC).  See 38 U.S.C.A. § 1114(s) (requiring a service-connected disability rated as total and additional service-connected disability independently rated at 60 percent or more for the grant of SMC); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for TDIU, the Board finds that any failure on the part of VA to comply with the duties to notify and assist is not prejudicial to the Veteran in light of the Board's favorable decision granting the benefit.  Regarding the claim for an increased rating for PTSD, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, the Veteran was provided a proper VA examination in July 2009 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD is granted. 

Entitlement to TDIU due to PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


